    Case: 1:17-cv-08878 Document #: 94 Filed: 09/07/21 Page 1 of 5 PageID #:855



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

SHARON JOHNSON,                       )
                                      )
                    Plaintiff,        )
                                      )
             v.                       )               No. 17 C 8878
                                      )
MEGAN J. BRENNAN, Postmaster General, )               Chief Judge Rebecca R. Pallmeyer
United States Postal Service          )
                                      )
                    Defendant.        )

                                     MEMORANDUM ORDER

       Plaintiff Sharon Johnson, an employee of the United States Postal Service, alleges that

her supervisors failed to accommodate her anxiety disorder for several months. Defendant

Megan J. Brennan, the Postmaster General, moves to exclude any evidence of requests made

by Plaintiff Sharon Johnson to transfer to another post office location. For the reasons explained

below, Defendant’s motion in limine [80] to exclude such evidence is denied.

                                           STATEMENT

       In March 2011, Plaintiff Johnson was diagnosed with anxiety and depressive disorder.

Johnson v. Brennan, No. 17 C 8878, 2020 WL 1139253, at *2 (N.D. Ill. Mar. 9, 2020). Johnson

alleges that Defendant Brennan discriminated against her on the basis of those disabilities in

violation of the Americans with Disabilities Act (ADA), 42 U.S.C. § 12111 et seq. Id. at *1. She

specifically claims that her supervisors at the Lincoln Park post office failed to provide her with an

accommodation as required under the law. Id. On March 9, 2020, this court denied Defendant’s

motion for summary judgment on that claim because Johnson presented evidence that Defendant

failed to engage “reasonably in good faith” in the “interactive process” such that a jury “could

return a verdict in favor of Johnson on her failure-to-accommodate claim.” Id. at *7.

       Defendant has moved in limine to exclude any evidence of Plaintiff’s requests for a

transfer. (Mot. in limine [80] at 1.) The motion is fully briefed. (Resp. [83] at 2; Reply [85] at 1.)


                                                  1
    Case: 1:17-cv-08878 Document #: 94 Filed: 09/07/21 Page 2 of 5 PageID #:856



This court has “broad discretion” in deciding motions in limine, Houlihan v. City of Chicago, 871

F.3d 540, 553 (7th Cir. 2017) (citation omitted), and denies this one for the reasons explained

here.

        In asking the court to exclude the evidence, Defendant relies on what it deems “controlling

Seventh Circuit precedent that requesting a transfer to get a new supervisor is not a reasonable

request for accommodation.” (Mot. In Limine at 2 ¶ 3.) Defendant principally cites Weiler v.

Household Fin. Corp., 101 F.3d 519 (7th Cir. 1996) for the proposition that Johnson’s requested

transfer to a new location is “not considered a reasonable accommodation request as a matter of

law.” (Id. at 4 ¶ 8.) This court does not read Weiler—or any other cases cited by Defendant—as

establishing such a broad per se rule, however. The Seventh Circuit decided Weiler based on

facts dissimilar to this case, and in affirming summary judgment in favor of the employer in that

case, the court reached a conclusion far narrower than what Defendant suggests: “in order for an

employer to be obligated to accommodate an employee by reassigning them to a different

position, that accommodation must not impose an ‘undue hardship’ on the employer.” Weiler,

101 F.3d at 526 (quoting Gile v. United Airlines, Inc., 95 F.3d 492, 499 (7th Cir. 1996)).

        In Weiler, the plaintiff developed anxiety and depression after an interaction with her

supervisor. Id. at 522. Weiler sought a transfer to another supervisor, and her employer

attempted to accommodate that request; the employer allowed Weiler time off work to attend

therapy sessions, searched for similar positions elsewhere in the company, and offered interviews

for available positions within Weiler’s salary grade and under different supervision. Id. at 526.

Ultimately, however, there were no similar positions available at the company, and Weiler refused

to interview for alternative positions in her salary grade. Id. “Given how [the employer] extended

itself for Weiler in these ways,” the court stated, the employer “acted reasonably to accommodate

Weiler . . . .” Id. The accommodation was sufficient because the ADA does not impose the

hardship “of creating an entirely new position for [Weiler] and waiting indefinitely for her to return

to work.” Id. These facts do not align with the record in Plaintiff Johnson’s case; most importantly,
                                                  2
    Case: 1:17-cv-08878 Document #: 94 Filed: 09/07/21 Page 3 of 5 PageID #:857



there is no indication that Defendant attempted to reasonably accommodate Plaintiff’s transfer

requests in a timely manner. Notably, Defendant in this case did grant the requested transfer

after some time, potentially defeating any argument that alternative positions were not available.

       Defendant also cites to sections of Weiler that deal with the plaintiff’s status as a “qualified

individual” with a “disability” under the ADA. (See, e.g., Reply at 4 (citing Weiler, 101 F.3d at

525).) The Weiler court’s holdings in those sections cannot support Defendant’s reasonable

accommodation arguments. In denying Defendant’s motion for summary judgment, this court

noted that “[t]here is no dispute that Johnson ‘was a qualified individual with a disability.’”

Johnson, 2020 WL 1139253, at *6 (citations omitted). Defendant has acknowledged that Johnson

was diagnosed as suffering from anxiety and depressive disorder in March 2011. (Def.’s 56.1

Statement [45] ¶ 3.) And the Postal Service has defended against this claim by arguing that it

provided a reasonable accommodation—not that Plaintiff was not entitled to one.                 (Def.’s

Memorandum in Support of Summary Judgment [44] at 4-6.) Defendant’s pre-trial motion in

limine is not an appropriate time to reopen that discussion.

       Defendant also contends Bradford v. City of Chicago, 308 F. Supp. 2d 895, 899 (N.D. Ill.

2004) and the unreported disposition of Bradford on appeal, 121 F. App’x 137 (7th Cir. 2005),

support the finding that a transfer is per se not a reasonable accommodation.              In its lone

paragraph dealing with reasonable accommodation, the district court stated that “the ADA does

not require an employer to transfer an employee to avoid working with certain supervisors or co-

workers.” Bradford, 308 F. Supp. 2d at 899 (citations omitted). That is true. In certain cases, the

employer may be able to find an alternative reasonable accommodation that is sufficient to meet

the requirements of the ADA; an employer need only provide a “reasonable accommodation, not

the accommodation [the employee] would prefer.” Yochim v. Carson, 935 F.3d 586, 591 (7th Cir.

2019) (citation omitted). Thus, the ADA does not categorically require transferring an employee

merely because the employee requests a transfer. But that statement is not equivalent to

Defendant’s assertion that a transfer is never a reasonable accommodation. And nothing from
                                                  3
     Case: 1:17-cv-08878 Document #: 94 Filed: 09/07/21 Page 4 of 5 PageID #:858



the unreported appeal of Bradford changes this analysis. See Mashni v. Bd. of Educ. of City of

Chicago, No. 15 C 10951, 2017 WL 3838039, at *16 n.20 (N.D. Ill. Sept. 1, 2017) (rejecting the

argument that “any reassignment is unreasonable because [there is] no obligation to transfer [an

employee] just because [s]he wishes to avoid interaction with h[er] supervisor”).

        Defendant’s remaining discussion of reported caselaw is similarly unconvincing. Some of

the cited cases deal with the plaintiff’s status as a qualified individual with a disability, and not with

the legal requirements of a reasonable accommodation. See Schneiker v. Fortis Ins. Co., 200

F.3d 1055, 1062 (7th Cir. 2000) (“Standing alone, a personality conflict . . . is not enough to

establish that the employee is disabled.”); Palmer v. Circuit Court of Cook Cty., Ill., 117 F.3d 351,

352 (7th Cir. 1997) (“Such a conflict is not disabling.”). Another case deals with dissimilar facts.

See Scott v. Kaneland Cmty. Unit Sch. Dist. No. 302, 898 F. Supp. 2d. 1001, 1008 (N.D. Ill. 2012)

(holding that, for a non-disabled plaintiff “[i]n this case, [he] was not entitled to demand a new

supervisor under the ADA”). Still other citations relate to arguments in Plaintiff’s Response and

Defendant’s Reply on whether failure to engage in the interactive process alone can be a basis

for liability. (See Resp. at 4-5; Reply at 4-8.) Those arguments presume that a transfer is not a

reasonable accommodation as a matter of law—a presumption that, as explained earlier, the court

rejects.

        In denying Defendant’s motion for summary judgment, the court found that “[t]he evidence

in this case permits an inference that Defendant completely ignored multiple requests for an

accommodation for approximately five months” and that such evidence was part of what “would

permit a jury to conclude that Defendant failed to engage ‘reasonably and in good faith’ in the

‘interactive process’ concerning the accommodation.”            Johnson, 2020 WL 1139253, at *7

(citations omitted). Thus, evidence of Plaintiff’s requests to transfer are highly relevant. And

because the court declines to hold that a transfer is not a reasonable accommodation as a matter

of law, such evidence is admissible.



                                                    4
    Case: 1:17-cv-08878 Document #: 94 Filed: 09/07/21 Page 5 of 5 PageID #:859




                                      CONCLUSION

      Defendant’s motion in limine [80] to exclude evidence of Plaintiff’s transfer requests is

denied.

                                                  ENTER:




Date: September 7, 2021                           ___________________________________
                                                  REBECCA R. PALLMEYER
                                                  United States District Judge




                                              5
